Exhibit 10.77

SECURITIES SUBSCRIPTION AGREEMENT

 

                SECURITIES SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of
October 17, 2002, by and between INSIGNIA SOLUTIONS PLC, a public limited
company incorporated under the laws of England and Wales (registered number:
1961960) (the “Company”), and FUSION CAPITAL FUND II, LLC, an Illinois limited
liability company (the “Buyer”).  Capitalized terms used herein and not
otherwise defined herein are defined in Section 10 hereof.

 

WHEREAS:

 

                Subject to the terms and conditions set forth in this Agreement,
the Company wishes to issue to the Buyer, and the Buyer wishes to subscribe for,
up to Six Million Dollars ($6,000,000) of American depository shares (each an
“ADS” and collectively, the “ADSs”), each ADS representing one ordinary share,
20 pence per share nominal value, of the Company (the “Ordinary Shares”).  The
ADSs to be subscribed for as described above are referred to herein as the
“Purchase Shares.”

 

                NOW THEREFORE, the Company and the Buyer hereby agree as
follows:

 

1.             PURCHASE OF ADSs.

 

                Subject to the terms and conditions set forth in Sections 6, 7
and 9 below, the Company hereby agrees to issue to the Buyer, and the Buyer
hereby agrees to subscribe for, Ordinary Shares represented by the ADSs as
follows:

 

                (a)           Commencement of Purchases of ADSs.  The issuance
of and subscription for ADSs hereunder shall commence (the “Commencement”)
within five (5) Trading Days following the date of satisfaction (or waiver) of
the conditions to the Commencement set forth in Sections 6 and 7 below (or such
later date as is mutually agreed to by the Company and Buyer) (the date of such
Commencement, the “Commencement Date”).

 

                (b)           Buyer’s Subscription Rights and Obligations. 
Subject to the Company’s right to suspend subscriptions under Section 1(d)(ii)
hereof, the Buyer shall subscribe for Ordinary Shares represented by ADSs on
each Trading Day during each Monthly Period with an aggregate purchase price
equal to the Daily Purchase Amount (as defined in Section 1(c)(i)) at the
Purchase Price.  Within one (1) Trading Day of receipt of Purchase Shares, the
Buyer shall pay to the Company an amount equal to the Purchase Amount with
respect to such Purchase Shares as full payment for the subscription for the
Purchase Shares so received.  The Company shall not issue any fraction of an ADS
upon any subscription.  All ADSs (including fractions thereof) issuable upon a
subscription under this Agreement shall be aggregated for purposes of
determining whether the issue would result in the issuance of a fraction of an
ADS.  If, after the aforementioned aggregation, the issuance would result in the
issuance of a fraction of an ADS, the Company shall round such fraction of an
ADS up or down to the nearest whole share.  All payments made under this
Agreement shall be made in lawful money of the United States of America by check
or wire transfer of immediately available funds to such account as the Company
may from time to time designate by written notice in accordance with the
provisions of this Agreement.  Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Trading Day, the same
shall instead be due on the next succeeding day which is a Trading Day.

 

 

--------------------------------------------------------------------------------


 

(c)           The Daily Purchase Amount; Company’s Right to Decrease or Increase
the Daily Purchase Amount.

 

(i)            The Daily Purchase Amount.  As used herein the term “Original
Daily Purchase Amount” shall mean Ten Thousand Dollars ($10,000) per Trading
Day. As used herein, the term “Daily Purchase Amount” shall mean initially Ten
Thousand Dollars ($10,000) per Trading Day, which amount may be increased or
decreased from time to time pursuant to this Section 1(c).

 

(ii)           Company’s Right to Decrease the Daily Purchase Amount.  The
Company shall always have the right at any time to decrease the amount of the
Daily Purchase Amount by delivering written notice (a “Daily Purchase Amount
Decrease Notice”) to the Buyer which notice shall specify the new Daily Purchase
Amount.  The decrease in the Daily Purchase Amount shall become effective one
Trading Day after receipt by the Buyer of the Daily Purchase Amount Decrease
Notice.  Any subscriptions by the Buyer which have a Purchase Date on or prior
to the first (1st) Trading Day after receipt by the Buyer of a Daily Purchase
Amount Decrease Notice must be honored by the Company as otherwise provided
herein.  The decrease in the Daily Purchase Amount shall remain in effect until
the Company delivers to the Buyer a Daily Purchase Amount Increase Notice (as
defined below).

 

 (iii)         Company’s Right to Increase the Daily Purchase Amount.  The
Company shall have the right (but not the obligation) to increase the amount of
the Daily Purchase Amount in accordance with the terms and conditions set forth
in this Section 1(c)(iii) by delivering written notice to the Buyer stating the
new amount of the Daily Purchase Amount (a “Daily Purchase Amount Increase
Notice”).  A Daily Purchase Amount Increase Notice shall be effective five (5)
Trading Days after receipt by the Buyer.  The Company shall always have the
right at any time to increase the amount of the Daily Purchase Amount up to the
Original Daily Purchase Amount.  With respect to increases in the Daily Purchase
Amount above the Original Daily Purchase Amount, as the market price for the
ADSs increases the Company shall have the right from time to time to increase
the Daily Purchase Amount as follows.  For every $0.25 increase in Threshold
Price above $0.75 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, share split or other similar transaction),
the Company shall have the right to increase the Daily Purchase Amount by up to
an additional $2,000 in excess of the Original Daily Purchase Amount. 
“Threshold Price” for purposes hereof means the lowest Sale Price of the ADSs
during the five (5) consecutive Trading Days immediately prior to the submission
to the Buyer of a Daily Purchase Amount Increase Notice (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, share
split or other similar transaction).  For example, if the Threshold Price is
$1.00, the Company shall have the right to increase the Daily Purchase Amount to
up to $12,000 in the aggregate.  If the Threshold Price is $2.00, the Company
shall have the right to increase the Daily Purchase Amount to up to $20,000 in
the aggregate.  Any increase in the amount of the Daily Purchase Amount shall
continue in effect until the delivery to the Buyer of a Daily Purchase Amount
Decrease Notice.  However, if at any time during any Trading Day the Sale Price
of the ADSs is below the applicable Threshold Price, such increase in the Daily
Purchase Amount shall be void and the Buyer’s obligations to subscribe for
Purchase Shares hereunder in excess of the applicable maximum Daily Purchase
Amount shall be terminated.  Thereafter, the Company shall again have the right
to increase the amount of the Daily Purchase Amount as set forth herein by
delivery of a new Daily Purchase Amount Increase Notice only if the Sale Price
of the ADSs is above the applicable Threshold Price on each of five (5)
consecutive Trading Days immediately prior to such new Daily Purchase Amount
Increase Notice.

 

 

2

--------------------------------------------------------------------------------


 

(d)           Limitations on Purchases.

 

(i)            Limitation on Beneficial Ownership. The Company shall not effect
any issue of Ordinary Shares under this Agreement and the Buyer shall not have
the right to subscribe for ADSs under this Agreement to the extent that after
giving effect to such subscription the Buyer together with its affiliates would
beneficially own in excess of 4.9% of the Company’s issued outstanding Ordinary
Shares following such subscription.  For purposes hereof, the number of Ordinary
Shares beneficially owned by the Buyer and its affiliates or acquired by the
Buyer and its affiliates, as the case may be, shall include the number of
Ordinary Shares issuable in connection with a subscription under this Agreement
with respect to which the determination is being made, but shall exclude the
number of Ordinary Shares which would be issuable upon (1) a subscription of the
remaining Available Amount which has not been submitted for subscription, and
(2) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company (including, without limitation, any warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Buyer and its affiliates.  If the
4.9% limitation is ever reached the Company shall have the option to increase
such limitation to 9.9% by delivery of written notice to the Buyer.  Thereafter,
if the 9.9% limitation is ever reached this shall not affect or limit the
Buyer’s obligation to subscribe for the Daily Purchase Amount as otherwise
provided in this Agreement.  Specifically, even though the Buyer may not receive
additional ADSs in the event that the 9.9% limitation is ever reached, the Buyer
is still obligated to pay to the Company the Daily Purchase Amount on each
Trading Day as otherwise obligated under this Agreement, e.g. no Event of
Default (as defined in Section 9 hereof) has occurred, nor any event which,
after notice and/or lapse of time, would become an Event of Default.  Under such
circumstances, the Buyer would have the right to acquire additional ADSs in the
future only at such time as its ownership subsequently becomes less than the
9.9% limitation.  For purposes of this Section, in determining the number of
issued and outstanding Ordinary Shares the Buyer may rely on the number of
issued and outstanding Ordinary Shares as reflected in (1) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other written communication by the
Company or its Transfer Agent setting forth the number of Ordinary Shares issued
and outstanding.  Upon the reasonable written or oral request of the Buyer, the
Company shall promptly confirm orally and in writing to the Buyer the number of
Ordinary Shares then issued and outstanding.  In any case, the number of issued
and outstanding Ordinary Shares shall be determined after giving effect to any
subscriptions under this Agreement by the Buyer since the date as of which such
number of outstanding Ordinary Shares was reported.  Except as otherwise set
forth herein, for purposes of this Section 1(d)(i), beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.

 

(ii)           Company’s Right to Suspend Subscriptions.  The Company may, at
any time, give written notice (a “Purchase Suspension Notice”) to the Buyer
suspending subscriptions of Purchase Shares by the Buyer under this Agreement. 
The Purchase Suspension Notice shall be effective only for subscriptions that
have a Purchase Date later than one (1) Trading Day after receipt of the
Purchase Suspension Notice by the Buyer. Any subscription by the Buyer that has
a Purchase Date on or prior to the first (1st) Trading Day after receipt by the
Buyer of a Purchase Suspension Notice from the Company must be honored by the
Company as otherwise provided herein.  Such subscription suspension shall
continue in effect until a revocation in writing by the Company, at its sole
discretion.  So long as a Purchase Suspension Notice is in effect, the Buyer
shall not be obligated to subscribe for any Purchase Shares from the Company
under Section 1 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(iii)          Purchase Price Floor.  Notwithstanding any provision hereof to
the contrary, the Company shall not effect any issuance of Ordinary Shares under
this Agreement (or have its transfer agent or Depository issue any ADSs) and the
Buyer shall not have the right nor the obligation to subscribe for any Purchase
Shares under this Agreement on any Trading Day where the Purchase Price for any
subscriptions of Purchase Shares would be less than the Floor Price. The Company
may at any time give written notice (a “Floor Price Change Notice”) to the Buyer
increasing or decreasing the Floor Price, provided that the Company shall not
give a notice to decrease the Floor Price unless it has at the relevant time
sufficient authority under sections 80 and 89 of the United Kingdom Companies
Act 1985 to allot on a non-pre-emptive basis (or to allot on a non-pre-emptive
basis the right to subscribe for) to subscribe for the number of additional
Ordinary Shares to which Buyer may become entitled as a result of such
decrease.  The Floor Price Change Notice shall be effective only for purchases
that have a Purchase Date later than one (1) Trading Day after receipt of the
Floor Price Change Notice by the Buyer.  Any subscription by the Buyer that has
a Purchase Date on or prior to the first Trading Day after receipt of a Floor
Price Change Notice from the Company must be honored by the Company as otherwise
provided herein.

 

(e)           Records of Purchases.  The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each subscription or shall use such other
method, reasonably satisfactory to the Buyer and the Company.

 

(f)            Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any Warrants, Ordinary Shares or ADSs to the Buyer made under or in connection
with this Agreement.

 

(g)           Compliance with Principal Market Rules. Notwithstanding any
provision hereof to the contrary, the Company shall not effect any issuance of
Ordinary Shares under this Agreement (or have its transfer agent or Depository
issue any ADSs) and the Buyer shall not have the right nor the obligation to
subscribe for any Purchase Shares under this Agreement on any Trading Day where
the Purchase Price for any subscriptions of Purchase Shares would be less than
the Base Price if such issuance would breach the Company’s obligations under the
rules or regulations of the Principal Market.  The “Base Price” is $0.38 which
is the greater of (x) the Market Price, and (y) the book value per Ordinary
Share as of September 30, 2002.  “Market Price” shall mean $0.38, the Closing
Sale Price of the ADSs on the Trading Day immediately preceding the date of this
Agreement. The Company hereby represents and warrants to the Buyer that the book
value per Ordinary Share as of September 30, 2002 is $0.33.  Notwithstanding any
provision hereof to the contrary, the Company shall not be required or permitted
to issue any Ordinary Shares under this Agreement (or have its transfer agent or
Depository issue any ADSs) if such issuance would breach the Company’s
obligations under the rules or regulations of the Principal Market.

 

(h)           No Issuance below Nominal Value. Notwithstanding any provision
hereof to the contrary, the Company shall not effect any issuance of Ordinary
Shares under this Agreement (or have its transfer agent or Depository issue any
ADSs) and the Buyer shall not have the right nor the obligation to subscribe for
any Purchase Shares under this Agreement on any Trading Day where the Purchase
Price for any subscriptions of Purchase Shares would be less than the equivalent
U.S. dollar amount of 102.5% of the then nominal value of the Ordinary Shares
calculated by reference to the Conversion Rate prevailing at the date the
relevant Ordinary Shares are issued to the Buyer.  “Conversion Rate” means on
any given day the average currency conversion rate quoted by the Bank of America
in London as the price for Pounds Sterling purchased with U.S. Dollars. As of
the date of this Agreement, the nominal

 

 

4

--------------------------------------------------------------------------------


 

value of the Ordinary Shares is 20 U.K. pence.  The Company shall give the Buyer
at least five Trading Days prior written notice of any changes to the nominal
value of the Ordinary Shares.  Notwithstanding any provision hereof to the
contrary, the Company shall not be required or permitted to issue any Ordinary
Shares under this Agreement (or have its transfer agent or Depository issue any
ADSs) if such issuance would breach the Company’s obligations under the United
Kingdom Companies Act 1985.

 

 

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)           Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Warrants (as defined in Section 4(f) hereof) (this Agreement and
the Warrants are collectively referred to herein as the “Securities”), for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided however, by
making the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term, other than as provided in
Section 4(f) below.

 

(b)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D.

 

(c)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

 

(d)           Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and issue of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

 

5

--------------------------------------------------------------------------------


 

(f)            Transfer or Resale.  The Buyer understands that except as
provided in the Registration Rights Agreement (as defined in Section 6(a)
hereof): (i) the Securities have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder or (B) an
exemption exists permitting such Securities to be sold, assigned or transferred
without such registration; (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the  Securities under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(h)           Residency.  The Buyer is a resident of the State of Illinois.

 

(i)            No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the ADSs or the Ordinary Shares or (ii)
hedging transaction, which establishes a net short position with respect to the
ADSs or the Ordinary Shares.

 

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns 50% or more of the voting stock or
capital stock or other similar equity interests) are corporations duly organized
and validly existing in good standing under the laws of the jurisdiction in
which they are incorporated, and have the requisite corporate power and
authority to own their properties and to carry on their business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined in Section 3(b) hereof).  The Company has no Subsidiaries except as set
forth on Schedule 3(a).

 

(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration

 

 

6

--------------------------------------------------------------------------------


 

Rights Agreement (as defined in Section 6(a) hereof), the Warrants and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Warrants, the
reservation for issuance and the issuance of the Commitment Shares (as defined
in Section 4(f) below) upon exercise of the Warrants, and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its shareholders, (iii) this Agreement has been, and each other Transaction
Document shall be on the Commencement Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company, shall constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.  The Board of Directors of the
Company has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit D-1 attached hereto to authorize this
Agreement and the transactions contemplated hereby.  The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect other than by the resolutions set forth in Exhibit D-2 attached
hereto regarding the registration statement referred to in Section 4 hereof. The
Company has delivered to the Buyer a certificate of the Secretary of the Company
certifying the adoption of the Signing Resolutions by the Board of Directors. No
other approvals or consents of the Company’s Board of Directors and/or
shareholders is necessary under applicable laws and the Company’s Articles of
Association (the “Articles of Association”) and/or Memorandum of Association
(the “Memorandum of Association”) to authorize the execution and delivery of
this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Warrants, the reservation for issuance and
the issuance of the Commitment Shares upon exercise of the Warrants, and the
issuance of the Purchase Shares.

 

(c)           Capitalization.  As of the date hereof, the authorized share
capital of the Company consists of (i) 50,000,000 Ordinary Shares, of which as
of the date hereof, 20,083,539 shares are issued and outstanding, none are held
as treasury shares, 19,254,806 shares are represented by ADSs, 8,472,071 shares
are reserved for issuance pursuant to the Company’s stock option plans and
employee stock purchase plans, of which approximately 2,263,138 shares remain
available for future grants, and 2,191,334 shares are issuable and reserved for
issuance pursuant to securities (other than stock options issued pursuant to the
Company’s stock option plans) exercisable or exchangeable for, or convertible
into, Ordinary Shares and (ii) 3,000,000 Preferred Shares with an amount paid up
per share liquidation preference, of which as of the date hereof no shares are
issued and outstanding.  All of such issued shares have been validly issued and
are fully paid and nonassessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares in the capital of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares in the capital of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares in the capital of the Company or any of its Subsidiaries, (iv) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any

 

 

7

--------------------------------------------------------------------------------


 

of their securities under the 1933 Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished to the Buyer true and correct copies of the Company’s
Articles of Association, as currently in effect on the date hereof, and the
Company’s Memorandum of Association as currently in effect on the date hereof,
and summaries of the terms of all securities convertible into or exercisable for
Ordinary Shares or ADSs, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.

 

(d)           Issuance of Securities.  The Commitment Shares (as defined in
Section 4(f) of this Agreement) and the Ordinary Shares represented by such
Commitment Shares have been duly authorized and, upon issuance in accordance
with the terms hereof (and the terms of the Warrants, in the case of the
Commitment Shares), the Commitment Shares and the Ordinary Shares represented by
such Commitment Shares shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issue thereof. 12,000,000 ADSs and 12,000,000 Ordinary Shares represented by
such ADSs have been duly authorized and reserved for issuance under this
Agreement. Upon issuance and payment therefore in accordance with the terms and
conditions of this Agreement, the Purchase Shares and the Ordinary Shares
represented by such Purchase Shares shall be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Ordinary Shares.

 

(e)           No Conflicts.  Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares and the Ordinary Shares represented by such
Purchase Shares) will not (i) result in a violation of Articles of Association
or the Memorandum of Association or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults and violations under clause (ii), which could
not reasonably be expected to result in a Material Adverse Effect.  Except as
disclosed in Schedule 3(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Articles of Association or the
Memorandum of Association or their organizational charter or by-laws,
respectively.  Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the 1933 Act
or applicable state securities laws, the Company is not required to obtain any
consent,

 

 

8

--------------------------------------------------------------------------------


 

authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. 
Except as disclosed in Schedule 3(e), all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.  Except as listed in Schedule 3(e), since January 1, 2002,
the Company has not received nor delivered any notices or correspondence from or
to the Principal Market.  The Principal Market has not commenced any delisting
proceedings against the Company.

 

(f)            SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2001, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  As of their respective dates (except as
they have been correctly amended), the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except as listed
in Schedule 3(f), the Company has received no notices or correspondence from the
SEC since January 1, 2002.  The SEC has not commenced any enforcement
proceedings against the Company or any of its Subsidiaries.

 

(g)           Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since June 30, 2002, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Ordinary Shares or any of the Company’s Subsidiaries or any of the Company’s
or the Company’s Subsidiaries’ officers or directors in their capacities as
such, which could reasonably be expected to have a Material Adverse Effect.   A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or

 

 

9

--------------------------------------------------------------------------------


 

body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Ordinary Shares or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their capacities as such, is set forth in Schedule
3(h).

 

(i)            Acknowledgment Regarding Buyer’s Status.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s subscription for the Securities.  The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)            No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

 

 (k)          Dilutive Effect.  The Company understands and acknowledges that
the number of Purchase Shares purchasable under this Agreement is not fixed and
will vary depending on the Purchase Price at which such shares are purchased. 
The Company further acknowledges that its obligation to issue Purchase Shares
under this Agreement in accordance with the terms and conditions hereof is
absolute and unconditional, except as set forth in this Agreement, regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

 

(l)            Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  Except as set forth on Schedule 3(l), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(l), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

(m)          Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each

 

 

10

--------------------------------------------------------------------------------


 

of the three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(n)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(n) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(o)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(p)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(q)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(r)            Transactions With Affiliates.  Except as set forth on Schedule
3(r) and other than the grant or exercise of stock options disclosed on Schedule
3(c), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has an interest or is an
officer, director, trustee or partner.

 

 

11

--------------------------------------------------------------------------------


 

(s)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

(t)            Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

 

4.             COVENANTS.

 

(a)           Filing of Registration Statement.  The Company shall within ten
(10) Trading Days after the date hereof file a new registration statement
covering the sale of the Commitment Shares and at least 10,000,000 Purchase
Shares.  The Buyer and its counsel shall have a reasonable opportunity to review
and comment upon such registration statement or amendment to such registration
statement and any related prospectus prior to its filing with the SEC.  Buyer
shall furnish all information reasonably requested by the Company for inclusion
therein.  The Company shall use its best efforts to have such registration
statement or amendment declared effective by the SEC at the earliest possible
date.

 

(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial issue of the Warrants, the Commitment Shares and any Purchase Shares to
the Buyer under this Agreement and (ii) any subsequent resale of the Commitment
Shares and any Purchase Shares by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer.

 

(c)           Notice of Variable Priced Financing.  The Company agrees to
provide to the Buyer prior written notice (“Equity Financing Notice”) of any
equity financing (including any debt financing with an equity component) that
the Company intends to enter into involving the issuance of any equity
securities of the Company or any Subsidiary or securities convertible or
exchangeable into or for equity securities of the Company or any Subsidiary
(including debt securities with an equity component) which, in any case (i) are
convertible into or exchangeable for an indeterminate number of Ordinary Shares
or ADSs, (ii) are convertible into or exchangeable for Ordinary Shares or ADSs
at a price which varies with the market price of the ADSs, (iii) directly or
indirectly provide for any “re-set” or adjustment of the purchase price,
conversion rate or exercise price after the issuance of the security, or (iv)
contain any “make-whole” provision based upon, directly or indirectly, the
market price of the Ordinary Shares or ADSs after the issuance of the security,
in each case, other than reasonable and customary anti-dilution adjustments for
issuance of Ordinary Shares or ADSs at a price which is below the market price
of the ADSs.  Such Equity Financing Notice shall be delivered to the Buyer five
(5) Trading Days prior to the Company entering into definitive documentation
with respect to such equity financing, together with copies of all proposed
definitive documentation relating to such equity financing.

 

 

12

--------------------------------------------------------------------------------


 

(d)           Listing.  The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares upon each national securities exchange
and automated quotation system, if any, upon which shares of ADSs are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of ADSs shall be so listed, such listing of all such securities
from time to time issuable under the terms of the Transaction Documents.  The
Company shall use its best efforts to maintain the ADSs’ authorization for
quotation on the Principal Market.  Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the ADSs on the Principal Market.  The Company
shall promptly, and in no event later than the following Trading Day, provide to
the Buyer copies of any notices it receives from the Principal Market regarding
the continued eligibility of the ADSs for listing on such automated quotation
system or securities exchange.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.

 

(e)           Limitation on Short Sales and Hedging Transactions.  The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the ADSs or Ordinary Shares or (ii)
hedging transaction, which establishes a net short position with respect to the
ADSs or Ordinary Shares.

 

(f)            Issuance of Warrants; Limitation on Sales of Commitment Shares.
Upon the execution of this Agreement, the Company hereby delivers to the Buyer
one redeemable warrant for ADSs representing 1,000,000 Ordinary Shares in the
form attached hereto as Exhibit F (the “Redeemable Warrant”), and one
non-redeemable warrant for ADSs representing 1,000,000 Ordinary Shares in the
form attached hereto as Exhibit G (the “Non-Redeemable Warrant” and together
with the Redeemable Warrant, the “Warrants”).  The terms of the Warrants are as
set forth in such exhibits. The ADSs issuable upon exercise of the Warrants are
collectively referred to herein as the “Commitment Shares.”  The Buyer agrees
that the Buyer shall not transfer or sell the Commitment Shares until the
earlier of 600 Trading Days (30 Monthly Periods) from the date hereof or date on
which this Agreement has been terminated, provided, however, that such
restrictions shall not apply: (i) in connection with any transfers to or among
affiliates (as defined in the 1934 Act), or (ii) if an Event of Default has
occurred, or any event which, after notice and/or lapse of time, would become an
Event of Default, including any failure by the Company to timely issue Purchase
Shares under this Agreement.  Notwithstanding the foregoing, the Buyer may
transfer Commitment Shares to a third party in order to settle a sale made by
the Buyer where the Buyer reasonably expects the Company to deliver Purchase
Shares to the Buyer under this Agreement so long as the Buyer maintains
ownership of the same overall number of ADSs (and Ordinary Shares represented by
such ADSs) by “replacing” the Commitment Shares so transferred with Purchase
Shares when the Purchase Shares are actually issued by the Company to the Buyer.

 

(g)           Due Diligence.  The Buyer shall have the right, from time to time
as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall reasonably cooperate with the Buyer in connection
with any reasonable request by the Buyer related to the Buyer’s due diligence of
the Company.  Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby.  Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party.

 

 

13

--------------------------------------------------------------------------------


 

 

5.             TRANSFER AGENT INSTRUCTIONS.

 

On the Commencement Date, the Company shall cause any restrictive legend on any
outstanding Commitment Shares to be removed.  Thereafter, all of the Commitment
Shares and Purchase Shares to be issued under the Warrants or this Agreement
shall be issued without any restrictive legend.  The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Purchase Shares in the name of the Buyer for the Purchase Shares
and to issue the Commitment Shares in the name of the Buyer upon exercise of the
Warrants (the “Irrevocable Transfer Agent Instructions”).  The Company warrants
to the Buyer that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, will be given by the Company to the
Transfer Agent with respect to the Purchase Shares and that the Commitment
Shares and the Purchase Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Registration Rights Agreement subject to the provisions of Section 4(f)
in the case of the Commitment Shares.

 

 

6.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO COMMENCE

ISSUANCE OF PURCHASE SHARES.

 

The obligation of the Company hereunder to commence issuance of the Purchase
Shares is subject to the satisfaction of each of the following conditions on or
before the Commencement Date (the date that issueances begin) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred;
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the Buyer
with prior written notice thereof:

 

(a)           The Buyer shall have executed each of the Transaction Documents
and delivered the same to the Company including the Registration Rights
Agreement substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”).

 

(b)           Subject to the Company’s compliance with Section 4(a), a
registration statement covering the sale of all of the Commitment Shares and at
least 10,000,000 Purchase Shares shall have been declared effective under the
1933 Act by the SEC and no stop order with respect to the Registration Statement
shall be pending or threatened by the SEC.

 

(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Commencement Date.

 

 

14

--------------------------------------------------------------------------------


 

7.                                      CONDITIONS TO THE BUYER’S OBLIGATION TO
COMMENCE

SUBSCRIPTIONS FOR PURCHASE SHARES.

 

The obligation of the Buyer to commence subscriptions for Purchase Shares under
this Agreement is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that sales begin) and
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred; provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer including the Registration Rights Agreement
substantially in the form of Exhibit A hereto.

 

(b)           The Company shall have issued to the Buyer the Warrants.

 

(c)           The ADSs shall be authorized for quotation on the Principal
Market, trading in the ADSs shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market.

 

(d)           The Buyer shall have received the opinions of the Company’s legal
counsel dated as of the Commencement Date substantially in the form of Exhibit B
attached hereto.

 

(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit C.

 

(f)            The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit D which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date.

 

(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Ordinary Shares, (A) solely for the purpose of
effecting issuances of Purchase Shares hereunder, at least 10,000,000 Ordinary
Shares and (B) 2,000,000 Ordinary Shares for issuance upon exercise of the
Warrants.

 

(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent.

 

(i)            To the extent reasonably obtainable, the Company shall have
delivered to the Buyer a certificate evidencing the existence and good standing
of the Company under the laws of England and

 

 

15

--------------------------------------------------------------------------------


 

Wales issued by the appropriate authorities as of a date within ten (10) Trading
Days of the Commencement Date.

 

(j)            [Intentionally Omitted.]

 

(k)           The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit E.

 

(l)            A registration statement covering the sale of all of the
Commitment Shares and at least 10,000,000 Purchase Shares shall have been
declared effective under the 1933 Act by the SEC and no stop order with respect
to the registration statement shall be pending or threatened by the SEC.  The
Company shall have prepared and delivered to the Buyer a final form of
prospectus to be used by the Buyer in connection with any sales of any
Commitment Shares or any Purchase Shares. The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws.

 

(m)          No Event of Default (as defined in Section 9 below), or any event
which, after notice and/or lapse of time, would become an Event of Default,
shall have occurred.

 

(n)           On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Association or the laws of England and Wales which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

 

8.                                      INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect

 

 

16

--------------------------------------------------------------------------------


 

to Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of the Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law. 
Promptly after receipt by an Indemnitee of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) for which
indemnification may be sought hereunder, such  Indemnitee shall, deliver to the
Company a written notice of the commencement thereof, and the  Company shall
have the right to participate in, and, to the extent the Company so desires, to
assume control of the defense thereof with counsel mutually satisfactory to the
Company and the Indemnitee, as the case may be; provided, however, that an
Indemnitee shall have the right to retain its own counsel with the fees and
expenses to be paid by the Company, if, in the reasonable opinion of counsel
retained by the  Indemnitee, the representation by such counsel of the
Indemnitee and the Company would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceeding. The Indemnitee shall cooperate fully with the
Company in connection with any negotiation or defense of any such action or
claim by the Company and shall furnish to the Company all information reasonably
available to the Indemnitee which relates to such action or claim.  The Company
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, claim or proceeding effected
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent.  The Company shall not,
without the consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation.   Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the  Indemnitee under this Section 8, except to the
extent that the Company is prejudiced in its ability to defend such action.

 

 

9.             EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)           while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for sale of all of the Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of ten (10)
consecutive Trading Days or for more than an aggregate of thirty (30) Trading
Days in any 365-day period;

 

(b)           the suspension from trading or failure of the ADSs to be listed on
the Principal Market for a period of three (3) consecutive Trading Days;

 

(c)           the delisting of the Company’s ADSs from the Principal Market,
provided, however, that the ADSs are not immediately thereafter trading on the
New York Stock Exchange, the Nasdaq SmallCap Market or the American Stock
Exchange;

 

 

17

--------------------------------------------------------------------------------


 

(d)           the failure for any reason by the Transfer Agent to issue to the
Buyer within five (5) Trading Days after the applicable Purchase Date, Purchase
Shares which the Buyer is entitled to receive;

 

(e)           [Intentionally Omitted.];

 

(f)            the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least ten (10) Trading Days;

 

(g)           any payment default under any contract whatsoever or any
acceleration prior to maturity of any mortgage, indenture, contract or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company or for money
borrowed the repayment of which is guaranteed by the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter, which, with
respect to any such payment default or acceleration prior to maturity, is in
excess of $1,000,000;

 

(h)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(i)            if the Company pursuant to or within the meaning of any
Bankruptcy Law; (A) commences a voluntary case or adopts a voluntary
arrangement, (B) consents to the entry of an order for relief against it in an
involuntary case or consents to the making of an administration order against
it, (C) consents to the appointment of a Custodian of it or for all or
substantially all of its property, (D) makes a general assignment for the
benefit of its creditors, (E) becomes insolvent, or (F) is generally unable to
pay its debts as the same become due; or

 

(j)            a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case or approves a scheme of arrangement of the Company, (B) appoints a
Custodian of the Company or for all or substantially all of its property, or (C)
orders the liquidation or administration of the Company or any Subsidiary.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the Floor
Price, the Buyer shall not be obligated to subscribe for any ADSs under this
Agreement.  If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or adopts a voluntary arrangement or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(h), 9(i) and 9(j) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

 

18

--------------------------------------------------------------------------------


 

10.          CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)           “1933 Act” means the Securities Act of 1933, as amended.

 

(b)           “Available Amount” means initially Six Million Dollars
($6,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer subscribes for ADSs pursuant to Section 1 hereof.

 

(c)           “Bankruptcy Law” means Title 11, U.S. Code, the United Kingdom
Insolvency Act 1986 or any similar United Kingdom, United States federal or
state law for the relief of debtors.

 

(d)           “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg.

 

(e)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) business days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(f)            “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(g)           “Floor Price” means initially $0.50, which amount may be increased
or decreased from time to time pursuant to Section 1(d)(iii) hereof, except that
in no case shall the Floor Price be less than $0.15. The Floor Price shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, share split or other similar transaction.

 

 

19

--------------------------------------------------------------------------------


 

(h)           “Maturity Date” means the date that is 600 Trading Days (30
Monthly Periods) from the Commencement Date which such date may be extended by
up to an additional six (6) Monthly Periods by the Company, in its sole
discretion, by written notice to the Buyer.

 

(i)            “Monthly Period” means each successive 20 Trading Day period
commencing with the Commencement Date.

 

(j)            “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(k)           “Principal Market” means the Nasdaq National Market; provided
however, that in the event the Company’s ADSs are ever listed or traded on the
Nasdaq SmallCap Market, the New York Stock Exchange or the American Stock
Exchange, then the “Principal Market” shall mean such other market or exchange
on which the Company’s ADSs are then listed or traded.

 

(l)            “Purchase Amount” means the portion of the Available Amount to be
subscribed for by the Buyer pursuant to Section 1 hereof.

 

(m)          “Purchase Date” means the actual date that the Buyer is to
subscribe for Purchase Shares pursuant to Section 1 hereof.

 

(n)           “Purchase Price” means, as of any date of determination the lower
of the (A) the lowest Sale Price of the ADSs on such date of determination and
(B) the arithmetic average of the five (5) lowest Closing Sale Prices for the
ADSs during the fifteen (15) consecutive Trading Days ending on the Trading Day
immediately preceding such date of determination (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, subdivision or
consolidation of shares or other similar transaction).

 

(o)           “Sale Price” means, for any security as of any date, any trade
price for such security on the Principal Market as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg.

 

(p)           “SEC” means the United States Securities and Exchange Commission.

 

(q)           “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the ADSs.

 

(r)            “Trading Day” means any day on which the Principal Market is open
for customary trading.

 

(s)           “Preferred Shares” means cumulative redeemable preferred ordinary
shares of nominal value 10 pence each in the capital of the Company.

 

 

20

--------------------------------------------------------------------------------


 

11.          MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
England and Wales shall govern all issues concerning the relative rights of the
Company and its shareholders and the powers and capacity of the Company. All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the other Transaction Documents shall be
governed by the internal laws of the State of Illinois, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Chicago, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  With the exception of the Financial
Non-disclosure Confidentiality Agreement between the parties dated as of
September 19, 2002, this Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer, and no provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

 

21

--------------------------------------------------------------------------------


 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

INSIGNIA SOLUTIONS PLC

41300 Christy Street

Fremont, CA 94538

Telephone:        510-360-3700

Facsimile:                                510-360-3701

Attention:          Chief Financial Officer

 

With a copy to:

Venture Law Group

2800 Sand Hill Road

Menlo Park, CA  94025

Telephone:        650-854-4488

Facsimile:                                650-233-8386

Attention:          Mark A. Medearis

 

If to the Buyer:

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

Telephone:        312-644-6644

Facsimile:                                312-644-6244

Attention:          Steven G. Martin

 

If to the Transfer Agent:

Bank of New York

ADR Department

620 Avenue of the Americas, 6th Floor

New York, NY 10011

Telephone:        212-815-4305

Facsimile:                                212-571-3050

Attention:          Tom Abbott

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

 

22

--------------------------------------------------------------------------------


 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.  The Buyer may not assign its rights or obligations
under this Agreement.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)            Publicity.  The Buyer shall have the right to approve before
issuance any press releases or any other public disclosure (including any
filings with the SEC) with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations (although the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Termination.  This Agreement may be terminated only as follows:

 

(i)            By the Buyer any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(h), 9(i) and 9(j) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without liability of any party to any other party.

 

(iii)          In the event that the Commencement shall not have occurred on or
before December 31, 2002, due to the failure to satisfy the conditions set forth
in Sections 6 and 7 above with respect to the Commencement (and the nonbreaching
party’s failure to waive such unsatisfied condition(s)), the nonbreaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.

 

(iv)          If by the Maturity Date (including any extension thereof by the
Company pursuant to Section 10(h) hereof), for any reason or for no reason the
full Available Amount

 

 

23

--------------------------------------------------------------------------------


 

under this Agreement has not been purchased as provided for in Section 1 of this
Agreement, by the Buyer without any liability or payment to the Company.

 

(v)           At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Buyer electing to
terminate this Agreement without any liability or payment to the Buyer.  The
Company Termination Notice shall not be effective until one (1) Trading Day
after it has been received by the Buyer.

 

(vi)          This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party.

 

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(h), 9(i) and 9(j)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 11, shall survive the Commencement and any
termination of this Agreement.  No termination of this Agreement shall affect
the Company’s or the Buyer’s obligations under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.

 

(l)            No Financial Advisor, Placement Agent, Broker or Finder. The
Company acknowledges that it has retained First Albany Corporation as financial
advisor in connection with the transactions contemplated hereby.  The Company
represents and warrants to the Buyer that it has not engaged any other financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(n)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyer and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Buyer shall be entitled, in addition to all other

 

 

24

--------------------------------------------------------------------------------


 

available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(o)           Changes to the Terms of this Agreement.  This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the Buyer.  The term “Agreement” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

(p)           Enforcement Costs.  If: (i) this Agreement is placed by the Buyer
in the hands of an attorney for enforcement or is enforced by the Buyer through
any legal proceeding; or (ii) an attorney is retained to represent the Buyer in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Buyer in any other proceedings whatsoever
in connection with this Agreement, then the Company shall pay to the Buyer, as
incurred by the Buyer, all reasonable costs and expenses including attorneys’
fees incurred in connection therewith, in addition to all other amounts due
hereunder.

 

(q)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

 

 

*     *     *     *     *

 

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Subscription Agreement to be duly executed as of the date first written above.

 

 

 

 

THE COMPANY:

 

 

 

 

INSIGNIA SOLUTIONS plc

 

 

 

 

By:

/s/ Richard M. Noling

 

Name:

Richard M. Noling

 

Title:

Chief Executive Officer

 

 

 

 

BUYER:

 

 

 

 

FUSION CAPITAL FUND II, LLC


 


BY:


FUSION CAPITAL PARTNERS, LLC

 

BY:

SGM HOLDINGS CORP.

 

 

 

 

By:

/s/ Steven G. Martin

 

Name:

Steven G. Martin

 

Title:

President

 

 

26

--------------------------------------------------------------------------------